                                                                      FILED                                             trHAsE(.^r
                                                                                                                     Court Orders and Levies
                                                                            rt[t: zo zots       lo                          P.O. Box 183164
                                                                                                                   Columbus, OH 43218-3164
                                                                                                                       Phone: 1-866-578-7022                  --
                                                                        THOMASG. BRUTON                                                                        -
                                                                  CLERK U.S. DISTRICT COURT                                                                    --
                                                                                                                                                                -
                                                                                                                                       N

                                                                                                                                      e.€i)
 IL - US DISTRICT COURT
 219 S DEARBORN STREET                                                                                                                l'I i
                                                                                                                                      ,;*';,
 cHtcAGo, lL 60604                                                                                                                    t,]

 RE: FIFTH THIRD MORTGAGE COMPANY v. IRA KAUFMAN Case No.: 12C4693, lL - US DISTRICT                                           COUffi
                                                                                                                                      rd


 JPMorgan Chase Bank, N.A. is in receipt of your CITATION TO DTSCOVER ASSETS against the following                                 OS(s)' lnn
 KAUFMAN


 Accounts which are held:

    Account Number                                  Amount of Hold                                     Present Balance
     3275                                           4668282.02                                         1122.50

    The Present Balance may be subject to claims which may reduce the amount available to the judgment creditor,
    including without limitation: exemptions asserted by the judgment debtor; rights of third parties asserting an interest in
    the account; intervening levies or court orders; IRS levies; right of setoff; deposited items returned against the account,
    or warranty claims asserted with respect to checks or other items credited to the account balance.




                                                                     Answers


  )id you have in your possession,            res
  :ustody or control any personal
  rroperty or monies belonging to the
  udoment debtor?
  s this an IRA account or are all            tlo
  unds in the account(s) exempt
  unds?
  s/are the account(s) current                tlo
  lalance equal to or less than the
  otal of the exempt deposits?
  -rst all electronrc deposrts rnto           RATKAU     F                 LL, RATKAU
                                                             M A64EE27 PAYRO           I           FM  A6 48827 PAY RO LL,
  rccount(s) and their source(s):             RATKAU     F   A648827 PAYRO LL, RATKAU
                                                             M                         I           F   A648827 PAYRO LL,
                                                                                                       M
                                              RATKAU     F M A648827 PAYRO LL, RATKAU  I           F M A6 48827 PAYRO LL

  -ist adverse claims                         {/A


 These responses are based upon a search of data contained in JPMorgan Chase Bank, N.A's centralized customer identification and account information
 system. That system may not necessarily capture all relevant information concerning the judgment debtor(s) or accounts.




COAL-1 0Dec1 9-5006                                                                                                                            Page 'l of 2
SD_SwornDocumentExecution_O00207660079
437
 Please allow this letter to serve as JPMorgan Chase Bank, N.A's answer to the CITATION TO DISCOVER ASSETS. lf you should have any questions
regarding this matter, please contact JPMorgan Chase Bank, N.A. at 1-866-578-7022.


 I CERTIFY THAT THE STATEMENTS ABOVE ARE TRUE.




 Doc Review Sr Specialist ll
 JPMorgan Chase Bank, N.A.
 Court Orders and Levips Department




COAL-10Dec19-5006                                                                                                                  Page2 ot 2
S D_Swom DocumentExecution_000207660079
A37

                                                                                                                                        I
